



Exhibit (10)p






















KIMBERLY-CLARK CORPORATION
SEVERANCE PAY PLAN














Amended and Restated as of January 1, 2017





--------------------------------------------------------------------------------









TABLE OF CONTENTS


ARTICLE    TITLE


I        NAME, PURPOSE AND EFFECTIVE DATE OF PLAN


II        DEFINITIONS


III        ELIGIBILITY AND PARTICIPATION


IV        SEVERANCE BENEFITS


V        PLAN ADMINISTRATION


VI        LIMITATIONS AND LIABILITIES


APPENDIX A - COVERED EMPLOYERS




        







--------------------------------------------------------------------------------





ARTICLE I


NAME, PURPOSE AND EFFECTIVE DATE OF PLAN




1.1
Name of the Plan. Kimberly-Clark Corporation (the “Corporation”) hereby
establishes a severance pay plan for its Employees, to be known as the
Kimberly-Clark Corporation Severance Pay Plan (the “Plan”) as set forth in this
document. The Plan is intended to qualify as an employee welfare benefit plan
within the meaning of Section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).



1.2
Purpose of the Plan. The purpose of the Plan is to provide Eligible Employees a
severance benefit in the event of involuntary termination of employment. The
Plan is not intended as a replacement or substitution for any confidentiality or
noncompete agreement between an Employee and Employer executed prior or
subsequent to the effective date of the Plan.



1.3
Effective Date. The Plan is effective as of January 1, 1998 and is amended and
restated to apply to involuntary Separations of Service after January 1, 2017.





ARTICLE II


DEFINITIONS AND CONSTRUCTION




2.1
Definitions. When the following words and phrases appear in this Plan, they
shall have the respective meanings set forth below unless the context clearly
indicates otherwise:



(a)
AIP: The Annual Incentive Program or any successor plan.



(b)
Average MAAP: The three year average of the annual awards paid to the
Participant under MAAP or EOAAP. The three year average of the annual awards
paid to the Participant will be determined based on the three year period
consisting of the year of the termination of employment (or, if the award for
that year has not yet paid for the year of severance, for the preceding year)
and the two preceding years. If a Participant has been paid less than three
years of annual awards the Average MAAP will be determined based on the average
dollar amount of the annual awards paid in prior years to the Participant under
MAAP or EOAAP. If a Participant has not received any prior payment of annual
awards, the Average MAAP will be determined as follows:



(i)
For a Participant classified at the Corporation’s Grade 1 through 4 level, as
defined by the Corporation’s compensation department, the Average MAAP shall be
calculated based on the prior three year average MAAP payment to other employees
at the same grade level.



(ii)
For a Participant who is an Executive Officer, as that term is used in Rule 3b-7
of the Securities Exchange Act of 1934 as amended from time to time, except for
the Chief Executive Officer of the Corporation, (“Executive Officer”), the
Average MAAP shall be calculated based on the prior three year average MAAP or
EOAAP payment to Executive Officers.



(iii)
For the Chief Executive Officer of the Corporation, the Average MAAP shall be
calculated based on the prior three year average MAAP or EOAAP payment to the
previous Chief Executive Officer(s) of the Corporation.



(c)
Board: The Board of Directors of the Corporation.



(d)
Cause: Any termination of employment which is classified by the Employer as for
cause, including but not limited to: (i) unsatisfactory performance of duties or
inability to meet the requirements of the position, unless classified by the
Employer as a Performance Termination; (ii) any habitual neglect of duty or
misconduct of the Employee in discharging any of his duties and
responsibilities; (iii) excessive unexcused, or statutorily unprotected
absenteeism or inattention to duties; (iv) failure or refusal to comply with the
provisions of the Employer’s personnel manual or any other rule or policy of the
Employer; (v) misconduct,






--------------------------------------------------------------------------------





including but not limited to, engaging in conduct which the Committee reasonably
determines to be detrimental to the Employer; (vi) disloyal, dishonest or
illegal conduct by the Employee; (vii) theft, fraud, embezzlement or other
criminal activity involving the Employee’s relationship with the Employer;
(viii) violation of any applicable statute, regulation, or rule, or provision of
any applicable code of professional ethics; (ix) suspension, revocation, or
other restriction of the Participant’s professional license, if applicable; or
(x) the Employer’s inability to confirm, to its sole satisfaction, the
references and/or credentials which the Participant provided with respect to any
professional license, educational background and employment history.


(e)
COBRA: Medical continuation coverage elected under the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985. Participants shall be
eligible to receive medical continuation coverage under COBRA for the number of
months provided under Article IV without payment of the applicable premium if
the Participant is otherwise eligible for, and timely elects, COBRA medical
continuation coverage. The Participant shall be responsible for any additional
months of COBRA coverage elected beyond the months of COBRA provided by the
Corporation under this Plan. The Participant may also enroll in other applicable
COBRA coverage (e.g. dental and/or the health care spending accounts); however,
the Participant shall be responsible for and must pay the COBRA premium for such
coverage.



(f)
Code: The Internal Revenue Code of 1986, as amended from time to time, and as
construed and interpreted by valid regulations or rulings issued thereunder.



(g)
Committee: The Benefits Administration Committee is appointed to administer and
regulate the Plan as provided in Article V.



(h)
Comparable Position: A position offered to an employee will be considered a
Comparable Position under this Plan unless the Committee determines in its sole
discretion that any of the following apply (i) there is a material diminution in
the Employee’s Earnings on the date of such offer, (ii) a material change in the
geographic location at which the Employee must perform the services, (iii) the
position offered to the Employee is a material diminution of the Employee’s
authority, duties or responsibilities. The Employee must provide notice to the
Corporation of the existence of any of the above conditions within a period not
to exceed 90 days of the initial offer of the non-Comparable Position to the
employee, upon the notice of which the Corporation must be provided a period of
at least 30 days during which it may remedy the offer and not be required to pay
the severance amount. The determination whether a position offered will be
considered a Comparable Position under this Plan shall be in the Committee’s
sole discretion and the Committee shall have the power to promulgate Committee
Rules and other guidelines in connection with this determination. Any such
determination by the Committee whether a Participant is offered a Comparable
Position shall be final and conclusive as to all Eligible Employees and other
persons claiming rights under the Plan.

        
(i)
Earnings: The base salary of an Eligible Employee at his or her current stated
hourly, weekly, monthly or annual rate on his Termination Date. If Eligible
Employee is a full-time Employee, Earnings are the hourly pay rate (excluding
shift differential) times 40 (hours). If Eligible Employee is an Employee who
works less than 40 hours per week, Earnings are the hourly pay rate (excluding
shift differential) times the Employee’s regularly scheduled hours per week.
Earnings do not include overtime pay, MAAP, bonus or other remuneration for all
Eligible Employees. The calculation of a week of Earnings shall be made subject
to any applicable Committee rule.



(j)
Effective Date: January 1, 1998, or with respect to a particular Subsidiary,
such later date as of which the Committee deems such Subsidiary to be an
Employer, or as set forth in Appendix A. The Plan is amended and restated to
apply to involuntary Separations of Service after January 1, 2017.



(k)
Eligible Employee: An hourly Employee not covered by a collective bargaining
unit, or salaried Employee, on the regular payroll of an Employer. For purposes
of this subsection, “on the regular payroll of an Employer” shall mean paid
through the payroll department of such Employer, and shall exclude employees
classified by an Employer as intermittent or temporary, and persons classified
by an Employer as independent contractors, regardless of how such employees may
be classified by any federal, state, or local, domestic or foreign, governmental
agency or instrumentality thereof, or court.



(l)
Employee: A person employed by an Employer.








--------------------------------------------------------------------------------





(m)
Employer: The Corporation and each Subsidiary which the Committee shall from
time to time designate as an Employer for purposes of the Plan. A list of
Employers is set forth in Appendix A.



(n)
EOAAP: The Executive Officer Achievement Award Program or any successor plan.



(o)
MAAP: The Management Achievement Award Program or any successor plan.



(p)
MAAP Eligible: Eligible Employees who as of their date of termination of
employment meet the eligibility requirements to participate under MAAP.



(q)
Participant: An individual who has met the eligibility requirements to receive
Severance Pay pursuant to Article III.



(r)
Performance Termination: Any termination of employment with the Corporation or a
Subsidiary which is classified by the Employer as for unsatisfactory performance
of duties, or inability to meet the requirements of the position. The
termination of employment will be classified as a Performance Termination if it
is approved by the Employee’s team leader, the supervisor of the team leader for
the Employee and the applicable Human Resources Business Partner, and also meets
one of the following criteria:



(i)
the Employee failed to successfully improve his or her performance to an
acceptable level following completion of a Performance Improvement Plan
notwithstanding the Employee’s previous or most recent performance rating; or



(ii)
the Employee’s team leader has offered the Employee a choice of either entering
into a Performance Improvement Plan or a Performance Termination, and the
Employee has elected a Performance Termination rather than entering into a
Performance Improvement Plan.



(s)
Plan Year: A twelve calendar month period beginning January 1 through December
31.



(t)
Separation from Service. Termination of employment with the Corporation or a
Subsidiary. A Separation from Service will be deemed to have occurred if the
Employee’s services with the Corporation or a Subsidiary is reduced to an annual
rate that is 20 percent or less of the services rendered, on average, during the
immediately preceding three years of employment (or if employed less than three
years, such lesser period). The Committee shall have the power to promulgate
Committee Rules and other guidelines in connection with the determination of a
Separation from Service and any such determination by the Committee shall be
final and conclusive as to all Eligible Employees and other persons claiming
rights under the Plan.



(u)
Severance Pay: Payment made to a Participant pursuant to Article IV hereof.



(v)
Subsidiary: Any corporation, 50% or more of the voting shares of which are owned
directly or indirectly by the Corporation, which is incorporated under the laws
of one of the States of the United States.



(w)
Termination Date: The date of an Employee’s Separation from Service.



(x)
Years of Service: An Employee shall be credited with a Year of Service for each
year commencing with the Employee’s vacation eligibility date as maintained by
the payroll department of such Employer until the Employee’s Termination Date,
rounded to the nearest whole year of service. Notwithstanding any provision in
the Plan to the contrary, an Employee’s credited Years of Service shall be
reduced to the extent such Years of Service have previously been used to
calculate a prior severance payment to the Employee.



2.2
Construction: Where appearing in the Plan the masculine shall include the
feminine and the plural shall include the singular, unless the context clearly
indicates otherwise. The words “hereof,” “herein,” “hereunder” and other similar
compounds of the word “here” shall mean and refer to the entire Plan and not to
any particular Section or subsection.














--------------------------------------------------------------------------------





ARTICLE III


ELIGIBILITY AND PARTICIPATION




3.1
Participation. An Eligible Employee shall become a Participant on the later of
the Effective Date or the first day actively employed by an Employer.



3.2
Eligibility. Each Participant whose employment is involuntarily terminated shall
receive Severance Pay; provided, however, that Severance Pay shall not be paid
to any Participant who:



(a)
is terminated for Cause;



(b)
is terminated during a period in which such Participant is not actively at work
(i.e. has been on leave) for more than 25 weeks, except to the extent otherwise
required by law;



(c)
voluntarily quits or retires;



(d)
dies;



(e)
is offered a Comparable Position as defined in Section 3.5 below.



3.3    Duration. A Participant remains a Participant under the Plan until the
earliest of:


(a)
the date the Participant is no longer an Eligible Employee;

(b)
the Participant’s Termination Date; or

(c)
the date the Plan terminates.



3.4
Severance Agreement and Release. No Participant shall be entitled to receive
Severance Pay hereunder unless such Participant executes a Separation Agreement
and Full and Final Release of Claims (the “Agreement”), in the form required by
the Corporation, within the period specified for such individual therein and
such Participant does not revoke such Agreement in writing within the 7-day
period following the date on which it is executed.



3.5
Comparable Position. Severance Pay shall not be paid to any Employee whose
employment is involuntarily terminated related to



(a)
any separation or reorganization of the Corporation including, but not limited
to, a sale, spin-off or shutdown of a portion of the Corporation, including but
not limited to a portion of a mill or other location, if such Employee is
offered a Comparable Position with the successor entity,



(b)
the outsourcing of an Employee to a company other than an Employer, in which
such Employee is offered or continues in a Comparable Position, or



(c)
any elimination of a job function, or transfer of an Employee’s position to
another location, in which such Employee is offered a Comparable Position with
the Corporation.





ARTICLE IV


SEVERANCE BENEFITS




4.1
Severance Pay. Whether any Severance Pay is payable under this Plan, or any
increase or decrease in the amount of Severance Pay, shall be in the sole
discretion and as authorized pursuant to subsection 5.7(b) below. Any such
increase or decrease in the amount of Severance Pay shall be final and
conclusive as to all Eligible Employees and other persons claiming rights under
the Plan. Subject to the exercise of such discretion, a Participant’s Severance
Pay shall be determined as follows:








--------------------------------------------------------------------------------





(a)
Each individual who is eligible as provided in Article III above, shall receive,
the Severance Pay, COBRA, outplacement assistance services and Employee
Assistance Program services set forth below.



Provision
Executive Officer
Grades
1-4
Other
MAAP-Eligible
Salaried
Exempt
Salaried
Non-Exempt
Production
Non-Union
Severance -Termination on or after 12 months employment
2 x the sum of annual Earnings plus Average MAAP
The sum of annual Earnings plus Average MAAP
2 weeks of Earnings per Year of Service (26 weeks Earnings minimum)
2 weeks of Earnings per Year of Service (12 weeks Earnings minimum)
1 week of Earnings per Year of Service (6 weeks Earnings minimum)
1 week of Earnings per Year of Service (6 weeks Earnings minimum)
Severance - Termination within first 12 months employment
3 months Earnings
3 months Earnings
3 months Earnings
3 months Earnings
6 weeks Earnings
6 weeks Earnings
Current Year EOAAP, MAAP or AIP
EOAAP pro-rated based on actual performance if Separation from Service is after
March 31 of the performance year
MAAP pro-rated based on target, or based on actual performance for an officer of
the Corporation elected by the Board, if Separation from Service is after March
31 of the performance year
MAAP pro-rated based on target if Separation from Service is after March 31 of
the performance year
AIP pro-rated based on target if Separation from Service is after March 31 of
the performance year
 
 
COBRA
6 months
6 months
6 months
6 months
6 months
6 months
Outplacement
6 months
6 months
6 months
3 months
1 month
Reduction in force - workshop;
Single termination - 1 month
EAP
3 months
3 months
3 months
3 months
3 months
3 months





(b)
Each individual who is eligible as provided in Article III above, and whose
employment is classified by the Employer as a Performance Termination, shall
receive, the Severance Pay, COBRA, outplacement assistance services and Employee
Assistance Program services set forth below. Notwithstanding the foregoing, any
Participant who is elected by the Board shall not be eligible to receive a
benefit under this subsection 4.1(b).



Provision
Executive Officer
Grades
1-4
Other
MAAP-Eligible
Salaried
Exempt
Salaried
Non-Exempt
Production
Non-Union
Severance - Performance Termination
N/A
6 months Earnings
3 months Earnings
3 months Earnings
6 weeks Earnings
N/A
COBRA
N/A
6 months
6 months
6 months
6 months
N/A
Outplacement
N/A
6 months
6 months
3 months
1 month
1 month
EAP
N/A
3 months
3 months
3 months
3 months
N/A



(c)
Severance Pay, including the payment of any prorated current year AIP or MAAP
shall be paid as a lump sum cash payment no later than 60 days following the
Participant’s last date of employment, if the Agreement provides for a 21 day
period to consider the release, and no later than 75 days following the
Participant’s last date of employment if the Agreement provides for a 45 day
period to consider the release, provided, however, should any payments under
this Plan be delayed no interest will be owed to the Participant with






--------------------------------------------------------------------------------





respect to such late payment. Notwithstanding the foregoing, if the Agreement
provides for a 21 day period to consider the release and the last date of
Employee’s employment is on or after November 1, or if the Agreement provides
for a 45 day period to consider the release and the last date of Employee’s
employment is after October 15, then the payment will always be made in the
first applicable pay period in the following calendar year. Notwithstanding the
foregoing, any current year EOAAP, or MAAP that is payable to an officer of the
Corporation elected by the Board, shall be paid at the same time as it was
payable under the provisions of EOAAP or MAAP but no later than 60 days
following the end of the calendar year of the Separation from Service.


(d)
The Severance Pay determined pursuant to subsection 4.1(a) and (b) above will be
offset by any amount paid to a Participant (but not less than zero) pursuant to
the Worker Adjustment and Retraining Notification Act (“WARN”), or any similar
state law, in lieu of notice thereunder. The benefits provided under this Plan
are intended to satisfy any and all statutory obligations that may arise out of
an Eligible Employee's involuntary termination, and the Committee shall so
construe and implement the terms of the Plan.



(e)
If, at the time Severance Pay is to be made hereunder, a Participant is indebted
or obligated to an Employer or any affiliate, including, but not limited to, any
repayment under the Corporation’s relocation program, then such Severance Pay
shall be reduced by the amount of such indebtedness or obligation to the extent
allowable under applicable federal or state law; provided that the Corporation
may in its sole discretion elect not to reduce the Severance Pay by the amount
of such indebtedness or obligation and provided that any such election by the
Corporation shall not constitute a waiver of its claim of such indebtedness or
obligation, in accordance with applicable law.



(f)
Notwithstanding any provision in the Plan to the contrary, Severance Pay shall
be reduced by the amount of any other severance payments, whether under any
severance plan or offer letter or other individual agreement, made by an
Employer.



(g)
Severance Pay hereunder shall not be considered “compensation” for purposes of
determining any benefits provided under any pension, savings, or other benefit
plan maintained by an Employer.



4.2
Withholding. A Participant shall be responsible for payment of any federal,
Social Security, state, local or other taxes on Severance Pay under the Plan.
The Employer shall deduct from Severance Pay any federal, Social Security,
state, local or other taxes which are subject to withholding, as determined by
the Employer.



4.3
Recovery of Overpayments. If it is determined that any amount paid to an
individual under this Plan should not have been paid or should have been paid in
a lesser amount, written notice thereof shall be given and such individual shall
promptly repay the amount of the overpayment to the Plan.  Notwithstanding the
foregoing, the Plan in all cases reserves the right to pursue collection of any
remaining overpayments if the above recovery efforts under this paragraph have
failed. 





ARTICLE V


PLAN ADMINISTRATION


BENEFITS ADMINISTRATION COMMITTEE




5.1
Membership. The Committee shall consist of at least three persons who shall be
officers or directors of the Corporation or Eligible Employees. Members of the
Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Chief Human Resources Officer of the Corporation (the “CHRO”).
The CHRO shall appoint one of the members of the Committee to serve as chairman.
If the CHRO does not appoint a chairman, the Committee, in its discretion, may
elect one of its members as chairman. The Committee shall appoint a Secretary
who may be but need not be, a member of the Committee. The Committee shall not
receive compensation for its services. Committee expenses shall be paid by the
Corporation.



5.2
Powers. The Committee shall have all such powers as may be necessary to
discharge its duties hereunder, including, but not by way of limitation, the
power to construe or interpret the Plan, to determine all questions of
eligibility hereunder, to adopt rules relating to coverage, and to perform such
other duties as may from time to time be delegated






--------------------------------------------------------------------------------





to it by the Board. Any interpretations of this Plan by persons other than the
Committee or individuals or organizations to whom the Committee has delegated
administrative duties shall have no effect hereunder. The Committee may
prescribe such forms and systems and adopt such rules and methods and tables as
it deems advisable. It may employ such agents, attorneys, accountants,
actuaries, medical advisors, or clerical assistants (none of whom need be
members of the Committee) as it deems necessary for the effective exercise of
its duties, and may delegate to such agents any power and duties, both
ministerial and discretionary, as it may deem necessary and appropriate.
Notwithstanding the foregoing, any claim which arises under any other plan shall
not be subject to review under this Plan, and the Committee's authority under
this Article V shall not extend to any matter as to which an Administrator under
such Program is empowered to make determinations under such plan. In
administering the Plan, the Committee will be entitled, to the extent permitted
by law, to rely conclusively on all tables, valuations, certificates, opinions
and reports which are furnished by, or in accordance with the instructions of,
the Committee of each of the Programs, or by accountants, counsel or other
experts employed or engaged by the Committee.


5.3
Procedures. The Committee may take any action upon a majority vote at any
meeting at which all members are present, and may take any action without a
meeting upon the unanimous written consent of all members. All action by the
Committee shall be evidenced by a certificate signed by the chairperson or by
the secretary to the Committee. The Committee shall appoint a secretary to the
Committee who need not be a member of the Committee, and all acts and
determinations of the Committee shall be recorded by the secretary, or under his
supervision. All such records, together with such other documents as may be
necessary for the administration of the Plan, shall be preserved in the custody
of the secretary.



5.4
Rules and Decisions. All rules and decisions of the Committee shall be uniformly
and consistently applied to all Eligible Employees and Participants under this
Plan in similar circumstances and shall be conclusive and binding upon all
persons affected by them.



5.5
Books and Records. The records of the Employers shall be conclusive evidence as
to all information contained therein with respect to the basis for participation
in the Plan and for the calculation of Severance Pay.



5.6
Claim Procedure. The Committee procedure for handling all claims hereunder and
review of denied claims shall be consistent with the provisions of ERISA. If a
claim for Plan benefits is denied, the Committee shall provide a written notice
within 90 days to the person claiming the benefits that contains the specific
reasons for the denial, specific references to Plan provisions on which the
Committee based its denial and a statement that the claimant may (a) request a
review upon written application to the Committee within 60 days, (b) may review
pertinent Plan documents and (c) may submit issues and comments in writing. If a
claim is denied because of incomplete information, the notice shall also
indicate what additional information is required. If additional time is required
to make a decision on the claim, the Committee shall notify the claimant of the
delay within the original 90 day period. This notice will also indicate the
special circumstances requiring the extension and the date by which a decision
is expected. This extension period may not exceed 90 days beyond the end of the
first 90-day period.



The claimant may request a review of a denied claim by writing the Committee in
care of the Plan Administrator. The appeal must, however, be made within 60 days
after the claimant's receipt of notice of the denial of the claim. Pertinent
documents may be reviewed in preparing an appeal, and issues and comments may be
submitted in writing. An appeal shall be given a complete review by the
Committee, and a written decision, including reasons, shall be provided within
60 days. If there are special circumstances requiring an extensive review, the
Committee shall notify the claimant in a written notice within the original 60
day period of its receipt of the appeal and indicating that the decision will be
delayed. A final decision on the appeal shall be made within 120 days of the
Committee's receipt of the appeal.


The Committee shall have all of the authority with respect to all aspects of
claims for benefits under the Plan, and it shall administer this authority in
its sole discretion.




5.7    Committee Discretion.


(a)
Any action on matters within the discretion of the Committee, including but not
limited to, the amount of Severance Pay conferred upon a Participant, shall be
final and conclusive as to all Eligible Employees and other persons claiming
rights under the Plan. The Committee shall exercise all of the powers, duties
and responsibilities set forth hereunder in its sole discretion. Notwithstanding
anything in this Plan to the contrary, the Committee shall have the sole
discretion to interpret the terms of the Plan included but not






--------------------------------------------------------------------------------





limited to, whether a termination is voluntarily or involuntary, whether a
Participant’s termination is for Cause, whether a Participant is offered a
Comparable Position, and whether Severance Pay shall be payable to any
Participant under this Plan.


(b)
Any increase or decrease in the amount of Severance Pay for Eligible Employees
who are not elected by the Board, different than the amount set forth in 4.1(a)
and (b) above may be authorized in their sole discretion by (i) the Committee,
(ii) a Group President or Senior Vice President of the Corporation with the
endorsement of either the Senior Vice President Global Human Resources or the
Vice President Compensation and Benefits or (iii) the Chief Executive Officer.
Any such increase or decrease in the amount of Severance Pay shall be final and
conclusive as to all such Eligible Employees and other persons claiming rights
under the Plan.



(c)
Any increase or decrease in the amount of Severance Pay for Eligible Employees
who are elected by the Board, different than the amount set forth in 4.1(a) and
(b) above may be authorized in their sole discretion by the Management
Development and Compensation Committee of the Board. Any such increase or
decrease in the amount of Severance Pay shall be final and conclusive as to all
such Eligible Employees and other persons claiming rights under the Plan.

 
5.8
Plan Amendments. The Board may from time to time modify, alter, amend or
terminate the Plan. Any action permitted to be taken by the Board under the
foregoing provision may be taken by the CHRO if such action:



(a)
is required by law, or



(b)
is estimated not to increase the annual cost of the Plan by more than
$5,000,000, or



(c)
is estimated not to increase the annual cost of the Plan by more than
$25,000,000 provided such action is approved and duly executed by the CEO.



Any action taken by the Board or CHRO shall be made by or pursuant to a
resolution duly adopted by the Board or CHRO and shall be evidenced by such
resolution or by a written instrument executed by such persons as the Board or
CHRO shall authorize for that purpose.


The Board or CHRO also shall have the right to make any amendment retroactively
which is necessary to bring the Plan into conformity with the Code or which is
otherwise permitted by applicable law. Any such amendment will be binding and
effective for the Employer.


Any action which is required or permitted to be taken by the Board under the
provisions of this Plan may be taken by the Management, Development and
Compensation Committee of the Board or any other duly authorized committee of
the Board designated under the By-Laws of the Corporation.


The Board, the Management, Development and Compensation Committee or any duly
authorized committee of the Board, the CEO or the CHRO may authorize persons to
carry out its policies and directives subject to the limitations and guidelines
set by it, and delegate its authority under the Plan.


5.9
Annual Reporting to the CEO. The CHRO shall report to the CEO before January 31
of each year all action taken by such position hereunder during the preceding
calendar year.



5.10
Annual Reporting to the Board. The CEO shall report to the Board before January
31 of each year all action taken by such position hereunder during the preceding
calendar year.



5.11
Delegation of Duties. This Plan is sponsored by Kimberly-Clark Corporation. The
Committee reserves the right to delegate any and all administrative duties to
one or more individuals or organizations. Any reference herein to any other
entity or person, other than the Committee or any of its members, which is
performing administrative services shall also include any other third party
administrators. The responsibilities of any third party administrator may be
governed, in part, by a separate administrative services contract.



5.12
Funding. Benefits shall be paid from the general assets of the Corporation.










--------------------------------------------------------------------------------





ARTICLE VI


LIMITATIONS AND LIABILITIES




6.1
Non-Guarantee of Employment. Nothing contained in this Plan shall be construed
as a contract of employment between an Employer and a Participant, or as a right
of any Participant to be continued in the employment of his Employer, or as a
limitation of the right of an Employer to discharge any Participant with or
without Cause. Nor shall anything contained in this Plan affect the eligibility
requirements under any other plans maintained by the Employer, nor give any
person a right to coverage under any other Plan.



6.2
Non-Alienation. Except as otherwise provided herein, no right or interest of any
Participant or Beneficiary in the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, attachment, garnishment, execution, levy, bankruptcy, or any other
disposition of any kind, either voluntary or involuntary, prior to actual
receipt of payment by the person entitled to such right or interest under the
provisions hereof, and any such disposition or attempted disposition shall be
void.



6.3
Applicable Law. This Plan is construed under, to the extent not preempted by
federal law, enforced in accordance with and governed by, the laws of the State
of Wisconsin. If any provision of this Plan is found to be invalid, such
provision shall be deemed modified to comply with applicable law and the
remaining terms and provisions of this Plan will remain in full force and
effect.



6.4
Notice. Any notice given hereunder is sufficient if given to the Employee by the
Employer, or if mailed to the Employee to the last known address of the Employee
as such address appears on the records of the Employer.



6.5
Service of Process. The Plan Administrator shall be the designated recipient of
the services of process with respect to legal actions regarding the Plan.



6.6
No Guarantee of Tax Consequences. The Employer makes no commitment or guarantee
that any amounts paid to or for the benefit of a Participant under this Plan
will be excludable from the Participant's gross income for federal, Social
Security, or state income tax purposes, or that any other federal, Social
Security, or state income tax treatment will apply to or be available to any
Participant. It shall be the obligation of each Participant to determine whether
each payment under this Plan is excludable from the Participant's gross income
for federal, Social Security, and state income tax purposes, and to notify the
Plan Administrator if the Participant has reason to believe that any such
payment is not so excludable. This Plan is intended to be compliant with Section
409A of the Code and the guidance promulgated thereunder. Notwithstanding any
other provision of this Plan, the Corporation and the Committee shall administer
and interpret the Plan, and exercise all authority and discretion under the
Plan, to satisfy the requirements of Code Section 409A and the guidance
promulgated thereunder and any noncompliant provisions of this Plan will either
be void or deemed amended to comply with Section 409A of the Code and the
guidance promulgated thereunder.



6.7
Limitation of Liability. Neither the Employer, the Plan Administrator, nor the
Committee shall be liable for any act or failure to act which is made in good
faith pursuant to the provisions of the Plan, except to the extent required by
applicable law. It is expressly understood and agreed by each Eligible Employee
who becomes a Participant that, except for its or their willful misconduct or
gross neglect, neither the Employer, the Plan Administrator nor the Committee
shall be subject to any legal liability to any Participant, for any cause or
reason whatsoever, in connection with this Plan, and each such Participant
hereby releases the Employer, its officers and agents, and the Plan
Administrator, and its agents, and the Committee, from any and all liability or
obligation except as provided in this paragraph.



6.8
Indemnification of the Committee. The Employer shall indemnify the Committee and
each of its members and hold them harmless from the consequences of their acts
or conduct in their official capacity, including payment for all reasonable
legal expenses and court costs, except to the extent that such consequences are
the result of their own willful misconduct or breach of good faith.














--------------------------------------------------------------------------------





APPENDIX A


EMPLOYERS COVERED BY THE KIMBERLY-CLARK CORPORATION
SEVERANCE PAY PLAN


Employers
Participating Units
Kimberly-Clark Corporation
All salaried and hourly non-organized employees*
Kimberly-Clark Financial Services, Inc.
All salaried and hourly non-organized employees*
Kimberly-Clark Global Sales, LLC
All salaried employees*
Kimberly-Clark International Services Corporation
All salaried and hourly non-organized employees except those who transfer to a
50% or less owned foreign subsidiary on a non-temporary basis*
Kimberly-Clark Pennsylvania, LLC
All salaried employees*
Kimberly-Clark Worldwide, Inc.
All salaried and hourly non-organized employees*



*including those on temporary assignment at other employers or in other
classifications, but excluding employees on temporary assignment from another
Employer or classification.




 







